                Case 2:19-cv-01109-JP Document 24 Filed 03/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TODD SZEWCZYK, et al.,

                           Plaintiffs,
                                                            Case No. 2:19-cv-01109-JP
           v.

 UNITED PARCEL SERVICE, INC.,

                           Defendant.


      PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT1

       Plaintiffs, Todd Szewczyk and Jose Dones-Cruz (“Plaintiffs”), respectfully move this Court

for entry of an Order:

       (1)         approving the Settlement set forth in the Parties’ Settlement Agreement and Release

(“Agreement”), attached as Exhibit A to the Declaration of Jason Conway;

       (2)         approving the payment of attorneys’ fees and expenses to Plaintiffs’ Counsel;

       (3)         dismissing this Action, with prejudice; and

       (4)         retaining jurisdiction over this matter for three (3) months for the limited purpose

of enforcing the Agreement.

       The Settlement satisfies all criteria for approval of a Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, et seq. collective action because it resolves a bona fide dispute among the Parties

and was reached as a result of arm’s-length settlement negotiations conducted by counsel well-

versed in employment law.




       1
         Pursuant to the Court’s March 20, 2020 Order (ECF No. 23), Plaintiffs withdraw their
previously filed Unopposed Motion for Approval of Settlement (ECF No 21), which included
redacted versions of their Memoranda of Law and the Declaration of Jason Conway.
          Case 2:19-cv-01109-JP Document 24 Filed 03/30/20 Page 2 of 2




       For the reasons outlined in the accompany Memorandum of Law, Plaintiffs respectfully

request that the Court approve the settlement of this Action. A proposed Order is attached for the

Court’s consideration.

Dated: March 30, 2020                               Respectfully Submitted,
Philadelphia, Pennsylvania
                                                    s/ Jason Conway
                                                    Jason Conway (PA 317113)
                                                    CONWAY LEGAL, LLC
                                                    1700 Market Street, Suite 1005
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 278-4782
                                                    jconway@conwaylegalpa.com

                                                    Daniel C. Levin (PA 80013)
                                                    LEVIN SEDRAN & BERMAN
                                                    510 Walnut Street
                                                    Philadelphia, PA 19106
                                                    Telephone: (215) 592-1000
                                                    dlevin@lfsblaw.com

                                                    William T. Wilson (PA 41739)
                                                    BAILEY & EHRENBERG PLLC
                                                    120 North Church Street, Suite 109
                                                    West Chester, PA 19380
                                                    Telephone (484) 605-1146
                                                    btb@becounsel.com

                                                    Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I certify that, on March 30, 2020, I caused a true and correct copy of the aforementioned

document to be served on all counsel of record in this matter through operation of the Court’s

CM/ECF system.


                                                    s/ Jason Conway
                                                    Jason Conway




                                                2
